Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 22, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142765                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  CHRISTINA McCAHAN,                                                                                       Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 142765
                                                                    COA: 292379
                                                                    Court of Claims: 08-000147-MZ
  SAMUEL KELLY BRENNAN,
           Defendant,
  and
  UNIVERSITY OF MICHIGAN REGENTS,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 1, 2011
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the plaintiff’s failure to comply with the
  notice requirement of MCL 600.6431(3) foreclosed her claim against the University of
  Michigan Regents. The parties may file supplemental briefs within 42 days of the date of
  this order, but they should not submit mere restatements of their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 22, 2011                       _________________________________________
           p0719                                                               Clerk